Citation Nr: 9924237	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  94-01 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent.

2.  Entitlement to an increased rating for residuals injury 
to legs, bilateral:  fibrosis and tendomuscular strain, 
currently evaluated as 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from October 1979 to June 
1982.

By rating decision in October 1982, service connection was 
granted for lumbosacral strain with an evaluation of 20 
percent.  Service connection was additionally granted for 
residuals injury to legs, bilateral:  fibrosis and 
tendomuscular strain with an evaluation of 10 percent.  By 
rating action of May 1988, the evaluation of the veteran's 
service connected lumbosacral strain was increased to 40 
percent.  This appeal arises from the June 1991 rating 
decision from the Philadelphia, Pennsylvania Regional Office 
(RO) that denied the veteran's claim for an increased rating 
for a low back disability and a leg and foot disability.  A 
Notice of Disagreement was filed in June 1992 and a Statement 
of the Case was issued in July 1992.  A substantive appeal 
was filed in July 1992 with a request for a hearing at the RO 
before a local hearing officer.  In October 1992, the 
abovementioned RO hearing was held.  

This case was remanded in January 1996 for further 
development.  The case was thereafter returned to the Board.


REMAND

The veteran contends that the RO erred by failing to grant a 
higher rating for the service connected low back disability 
and leg and foot disability. 

When the Board remanded this case to the RO in January 1996, 
it requested the RO (1) to obtain the veteran's recent 
treatment records for the leg disability, (2) to schedule her 
for a VA orthopedic examination to evaluate the current 
severity of the veteran's tendomuscular strain and fibrosis, 
and (3) to readjudicate the claim for an increased rating.  
With respect to the VA examination, the Board requested, 
among other things, that the examiner identify which muscle 
groups and tendons were affected by the veteran's service 
connected tendomuscular and fibrosis disability, the 
manifestations thereof and the degree of impairment.  

The requested development has not been completed.  The report 
of the veteran's August 1997 VA orthopedic examination does 
not contain all of the information requested by the Board.   
With regard to the tendomuscular or fibrous disability, the 
examiner noted that this disability was not present in the 
veteran's knees.  However, the veteran's service connected 
disability involves her legs and feet.  In this regard, the 
VA examination in July 1982 which provided, in part, the 
basis for the allowance of service connection for the legs 
revealed the following findings:  Discomfort upon pressure 
palpation of the soft tissue over the proximal third of the 
right and left tibia and along the medial aspect of the 
proximal third to the right and left lower leg.  By rating 
action of October 1982, service connection was granted for 
residuals of injury to legs, bilateral:  tendomuscular strain 
and fibrosis.  By rating action of January 1986, the 
disability was reclassified as tendomuscular strain and 
fibrosis, both legs and both feet.  With regard to the feet, 
it was noted that the in-service complaints involved the feet 
and legs. 

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  Furthermore, the duty to assist a veteran as provided 
for in 38 U.S.C.A. § 5107(a) has been interpreted to require 
providing the veteran with a VA examination that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App.  121 (1991).  This is to ensure that 
the evaluation of a disability is a fully informed one.  
Given those pronouncements, and the fact that the development 
sought by the Board has not been fully completed, a remand 
for further development is now required.  38 C.F.R. §§ 3.327, 
4.2, 19.9 (1998).

Additionally, the August 1997 VA examination did not address 
the requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therein, the Court held that in evaluating a service 
connected disability involving a joint, functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 must be considered.  The 
Court also held that the functional loss, if feasible, should 
be determined by reference to additional range of motion 
loss.  It was explained that the diagnostic codes pertaining 
to range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 did not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including during flare ups.  The veteran complained of pain 
upon movement of her back.  She additionally describes times 
when she could not move due to back pain.  Accordingly, an 
orthopedic examination that addresses the DeLuca requirements 
must be accomplished.

Additionally, the veteran indicated that she has had 
treatment at the Philadelphia VA Medical Center.  Current 
treatment records from this facility should be requested 
prior to the VA examination.  VA has a duty to assist the 
veteran in the development of facts pertaining to this claim.  
The Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for the service connected back 
disability and service connected leg and 
foot disability in recent years.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including those 
from the Philadelphia, Pennsylvania VAMC.

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of the service 
connected lumbosacral strain and 
tendomuscular strain and fibrosis of both 
legs and both feet.  The importance of 
appearing for the examinations and the 
consequences if she fails to do so should 
be explained to the veteran.  
Documentation that the veteran received 
this information should be included in 
the claims folder.  The claims folder 
must be made available to the examiner 
prior to the examination.  All indicated 
diagnostic tests must be performed.  All 
disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.

As to the service connected leg and foot 
disability, the examiner should determine 
whether the veteran exhibits 
manifestations of the tendomuscular 
strain and fibrosis of both legs and feet 
for which she is service connected.  Each 
leg and each foot should be discussed 
separately.  (It should be noted that 
service connection has been denied for 
right knee strain, left knee strain with 
chondromalacia, and an ankle condition.)  
The muscle groups affected by the service 
connected leg and foot disability should 
be identified, if feasible.  All 
manifestations of the service connected 
disability and the degree of impairment 
should be indicated.  (Again each leg and 
each foot should be discussed 
separately).  If the tendomuscular strain 
and fibrosis of the legs and feet, 
standing alone and without regard to any 
co-existing disabilities, cause any 
limitation of motion of a contiguous 
joint, the joint should be specified, and 
the normal ranges of motion and actual 
ranges of motion should be identified.  

The examiners should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement of the low back and any joint 
affected by service connected 
tendomuscular strain and fibrosis of the 
legs and feet, and whether there is 
likely to be additional range of motion 
loss of the service connected low back 
and legs and feet due to any of the 
following:  (1) pain on use, including 
flare ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare ups.  The ranges of motion of the 
lumbar spine and legs should be specified 
in degrees, as should the normal ranges 
of motion.  

As to the low back disability, the 
examiner should note whether the veteran 
has unfavorable ankylosis of the lumbar 
spine attributable to the service 
connected back disability.  

All factors upon which any medical 
opinion is based must be set forth for 
the record.  If the examiner is unable to 
make any of the above determinations, it 
should be so indicated on the record.

3.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45 
and the provisions of DeLuca.  If the 
action taken remains adverse to the 
veteran, she and her representative 
should be furnished a Supplemental 
Statement of the Case.  This should 
additionally include consideration and 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for a scheduled 
examination.  If the veteran fails to 
appear for a scheduled examination, the 
RO should include verification in the 
claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
veteran and her representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



